Citation Nr: 1817810	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-15 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to additional compensation for lumbar spine degenerative disc disease with neurological impairments.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992, January 2003 to July 2008, October 2008 to June 15, 2009, and September 2009 to September 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to additional compensation for lumbosacral spine degenerative disc disease with neurological impairments is considered to include additional compensation under Diagnostic Code 5242-5237 for lumbosacral spine degenerative disc disease; additional compensation under Diagnostic Code 8526 for left lower extremity femoral nerve radiculopathy; additional compensation under Diagnostic Code 8520 for right lower extremity sciatic nerve radiculopathy; and additional compensation under Diagnostic Code 8520 for left lower extremity sciatic nerve radiculopathy. 

The Veteran presented testimony at a Board hearing in May 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran waived RO consideration of additional evidence, and the record was held open for an additional 90 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Following this, additional evidence was submitted.  

The issue of entitlement to additional compensation for lumbosacral spine degenerative disc disease with neurological impairments is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea was manifest during service in March 2008.  

2.  The Veteran hypertension was manifest during service in June 2009.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  There is a presumption of service incurrence for hypertension manifest to a degree of 10 percent within 1 year of separation from a period of active duty lasting 90 or more days.  

Based on the evidence, the Board concludes that service connection is warranted for the Veteran's current sleep apnea disability.  March 2008 private medical records indicate that at that time, the Veteran had an initial diagnostic sleep study which showed severe sleep apnea.  Thus, it appears that the Veteran's sleep apnea was first manifest during his January 2003 to July 2008 period of service; service connection is therefore warranted.  A March 2013 VA examination report, to the effect that the Veteran's sleep apnea was not aggravated by service after July 2008, is insignificant, as the examiner was apparently unaware that the Veteran had active duty from January 2003 to July 2008.  

Also based on the evidence, the Board concludes that service connection is warranted for the Veteran's hypertension.  It appears that this disability was first manifest while the Veteran was in service in June 2009.  There are no earlier treatment records showing a diagnosis of hypertension, and when the Veteran was seen in June 2009, he reported that he had done a 5-day blood pressure check, and all of his blood pressures were too high (147-165/98-108).  It was reported that he had never been on medications.  No mention was made of a prior diagnosis of hypertension.  Hypertension was diagnosed, and medication was prescribed.  A March 2013 VA examination report states that the Veteran had white coat hypertension in 2005.  Contemporaneous records showing what went on at the time are not of record.  It is noted, however, that this would have been during service from January 2003 to July 2008; that the Veteran had service ending in July 2008; and that another period of service started in October 2008, about 3 months later.  


ORDER

Service connection for sleep apnea is granted.

Service connection for hypertension is granted.  


REMAND

Concerning the Veteran's appeal for additional compensation for his lumbosacral spine degenerative disc disease with neurological impairments, the most recent VA examination for this was in October 2015.  Private medical records show that in November 2015, the Veteran underwent a T9-10 laminectomy for implantation of a spinal cord stimulator paddle electrode and implantation of spinal cord stimulator pulse generator after he had injured his back at work.  A VA examination is needed as indicated below.  To be considered adequate, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, any updated treatment records will also be sought.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any updated VA and/or private medical records of back treatment which the Veteran has received.  

2.  Please obtain all medical records developed by the Social Security Administration in connection with his claim for SSA disability benefits.

3.  Schedule the Veteran for an appropriate VA orthopedic and neurological examinations to determine the nature, extent, and severity of his service-connected lumbosacral spine degenerative disc disease disability with related neurological impairment.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  

a. The examiner should specifically state range of motion findings pertinent to the Veteran's lumbosacral spine disability.  The examination should record the results of range of motion (1) on BOTH active and passive motion, (2) in weight-bearing and non-weight-bearing, and (3) of any opposite undamaged joint (to the extent applicable/possible).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (noting that the Veteran has described experiencing flare-ups, as documented in prior VA examination reports of record). The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  

If it is not feasible to offer an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so. If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

c. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected neurological impairments (left lower extremity femoral nerve radiculopathy, right lower extremity sciatic nerve radiculopathy, and left lower extremity sciatic nerve radiculopathy) related to lumbosacral spine degenerative disc disease disability.  

d. The examiner should longitudinally review the record and attempt to separate out, if possible, the percentage of disabling effects caused by the Veteran's February 2014 back injury.  If it is felt that the effects of the February 2014 back injury are associated with the service-connected lumbar spine degenerative disc disease, this should be indicated.  

e. The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected lumbosacral spine degenerative disc disease with neurological involvement disability, considered alone, impairs functions related to employment.   

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record, to include adjudication of TDIU due to service-connected low back disability, including related neurological disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


